DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 4, 6 – 11, 13 – 14 and 16 – 22.  Claims 2, 5, 12 and 15 have been cancelled.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 4, 6 – 8, 11, 13 – 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2) in view of Takahashi et al. (U. S. Patent Publication No. 2009/0142992 A1) herein referred to as Takahashi 2. 
Regarding Independent claim 1, Takahashi discloses a substrate processing apparatus (Takahashi Fig. 2 #1 – substrate processing apparatus) comprising: a rotating and holding mechanism configured to hold and rotate a substrate (Takahashi; Fig. 4A and 4B #61 – holding and rotating mechanism), a polishing head configured to press a polishing tool against a peripheral portion of the substrate to polish the peripheral portion of the substrate (Takahashi; Fig. 20 #85 – polishing head and col. 19 ln. 5 – 8)The device of Takahashi does contain a cleaning device (Takahashi; col. 21 ln 5 – 9 and Fig. 20 #95 and 96 – water supply nozzles) configured to supply water to the edge of the substrate and from the figures it appears that the water supply nozzles also provide water to the polishing unit, wherein the substrate processing apparatus comprises a tilt mechanism  (Takahashi; col. 28 ln. 13-23) configured to tilt the polishing head. . The “tilt mechanism” is being interpreted under 112(f) according to the specification to include a rotating and driving device and a crank arm (Col. 20 ln. 39-42; movement mechanism), wherein the rotating and driving device includes a motor (See annotated Fig. 27C below), a pulley (See annotated Fig. 27C below), a belt (See annotated Fig. 27C below #84 - belt) wherein the disclosed and prior art structures are not identical, but are obvious structural equivalents nonetheless as both perform the function specified in the claim (See MPEP 2183).  
Takahashi does not explicitly disclose that the head cleaning device is configured to supply a cleaning liquid to the polishing head to clean the polishing head during polishing and/or after polishing of the substrate,  the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head, wherein the head cleaning device supplies the cleaning liquid to the polishing head when the polishing head is arranged below the substrate by the tilt mechanism and an operation controller configured to at least cause: rotation of the rotating and holding mechanism; pressing the polishing tools against a peripheral portion of the substrate while the rotation and holding mechanism rotates a held substrate; cause a motor to tilt the polishing head below the substrate after stopping the rotation and pressing; , and supplying cleaning liquid from the head cleaning device to the polishing head when the polishing head is tilted below the substrate.
Takahashi 2, however, discloses a substrate processing apparatus (Fig. 2), the head cleaning device (Annotated Fig. 2) is configured to supply a cleaning liquid (Paragraph [0100]) to the polishing head (polishing head, 30) to clean the polishing head (30) during polishing and/or after polishing of the substrate,  the head cleaning device (Annotated Fig. 2) being arranged above the polishing head (30; Fig. 2), and supplies the cleaning liquid to the polishing head (30) from directly above the polishing head (30; Fig. 2), wherein the head cleaning device (Annotated Fig. 2) comprises a cleaning nozzle (nozzle, 36) arranged so as to face the polishing head (30; Fig. 2), and the cleaning nozzle (36) is arranged vertically downward above the polishing head (30; Fig. 2), wherein the head cleaning device (Annotated Fig. 2) supplies the cleaning liquid to the polishing head (30) when the polishing head (30) is arranged below the substrate (W) by the tilt mechanism (tilt mechanism, Paragraph [0019]) and an operation controller (operation controller, 69) configured to at least cause: rotation of the rotating and holding mechanism (rotary holding mechanism, 3; Fig. 1; Paragraphs [0091] and [0115])); pressing the polishing tools (polishing tape, 23) against a peripheral portion of the substrate (W) while the rotation and holding mechanism rotates a held substrate (W; Figs. 7A-7C); cause a motor (motor, M4) to tilt the polishing head (30) below the substrate after stopping the rotation and pressing (Paragraphs [0112] and [0116]); and supplying cleaning liquid from the head cleaning device (Annotated Fig. 1) to the polishing head (30) when the polishing head (30) is tilted below the substrate (W; Fig. Figs. 36A-36C; Paragraph [0201]).

    PNG
    media_image1.png
    608
    663
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takahashi to further include the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head, as taught by Takahashi2, to provide an apparatus that places a supply nozzle directly above the polishing head as it is the closest distance to deliver the cleaning fluid to the polishing head, and in addition, placing the cleaning head above will advantageously use gravity for cleaning purposes.
Regarding claim 3, Takahashi, as modified, discloses the limitations of claim 1.
Takahashi does not explicitly teach the operation controller is further configured to continuously changes a tilt angle of the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head.
Takahashi 2, however, discloses the operation controller (69) is further configured to continuously changes a tilt angle of the polishing head (30) to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head (30; Paragraphs [0115] and [0120] – [0121]).
In regards to the limitation of “wherein the tilt mechanism continuously changes a tilt angle of the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head”, this limitation is interpreted as a contingent limitation.  MPEP 2111.04 the broadest reasonable interpretation for a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  In the instant case, the device as modified is includes all of the structure required by claims 1 and 3, and thus would be capable of mechanism continuously changing the tilt angle of the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head. The tilt mechanism of Takahashi 2 is configured to measure the cross-sectional shape of the substrate and calculate the optimal angles of polishing, then polish the substrate at the calculated angles, until the desired substrate shape is furnished, thus changing the angle (tilting) the polishing head continuously until the desired result is obtained. In a similar manner, the tilt mechanism of the polishing head is capable of continuously tilting (changing the angle) the polishing head thus removing the cleaning liquid since a downward tilt would cause the cleaning liquid to be removed due to gravity and the force provided by the movement of the tilt mechanism on the polishing head. 
Regarding claim 4, Takahashi, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the head cleaning device is intended to supply the cleaning liquid to the polishing head each time one substrate is polished (Nakamura; Fig. 16 - flow chart showing steps for polishing a wafer; every time a substrate is polished the polishing head is cleaned). 
Regarding claim 6, Takahashi, as modified, discloses the limitations of claim 1, as described above, wherein the cleaning liquid is one of pure water (Takahashi; col. 21 ln. 5-9). 
Regarding claim 8, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate processing apparatus comprising a gas injection device configured to inject a pressurized gas to the polishing head, and wherein the gas injection device injects the pressurized gas to the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 15polishing head. However, Takahashi discloses that an inert gas may be supplied to the substrate from a gas supply nozzle to dry the cleaning liquid of the substrate (Takahashi; col. 24 ln. 28-33).  
Thus, it would it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi before the effective filing date to include a gas injection device configured to inject pressurized gas to the polishing head to remove the cleaning liquid from the polishing head after it has been received from the cleaning device as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head.  
Regarding claim 11, Takahashi discloses a substrate processing method (Takahashi Fig. 2 #1 – via substrate processing apparatus) comprising: rotating a substrate (W) while holding the substrate (Takahashi; Fig. 4A and 4B #61 – holding and rotating mechanism); pressing a polishing tool against a peripheral portion of the substrate to polish the peripheral portion of the substrate (Takahashi; Fig. 20 #85 – polishing head and col. 19 ln. 5 – 8);  supplying a cleaning liquid to a polishing head to clean the polishing head during polishing and/or after polishing of the substrate (Takahashi; col. 21 ln 5 – 9 and Fig. 20 #95 and 96 – water supply nozzles). 
Takahashi does not explicitly teach stopping the rotating of the substrate and tilting the polishing head below the substrate; wherein the supplying a cleaning liquid comprising supplying the cleaning liquid to the polishing head from a cleaning nozzle arranged directly above and vertically downward from the polishing head, and supplying the cleaning liquid to the polishing head when the polishing head is arranged below the substrate after polishing of the substrate.
Takahashi 2, however, teaches stopping the rotating of the substrate and tilting the polishing head below the substrate (W; Fig. 8c); wherein the supplying a cleaning liquid comprising supplying the cleaning liquid to the polishing head from a cleaning nozzle (36) arranged directly above and vertically downward from the polishing head (30; Annotated Fig. 2c) , and supplying the cleaning liquid to the polishing head (30) when the polishing head is arranged below the substrate after polishing of the substrate (Fig. 36C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takahashi to further include the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head, as taught by Hongo, to provide an apparatus that places a supply nozzle directly above the polishing head as it is the closest distance to deliver the cleaning fluid to the polishing head, and in addition, placing the cleaning head above will advantageously use gravity for cleaning purposes.
Regarding claim 13, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent the tilt process of continuously changing  the tilt angle of the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head. 
However, Takahashi 2 discloses the tilt process of continuously changing  the tilt angle of the polishing head (30) to remove the cleaning liquid after supplying the cleaning liquid to the polishing head (30; Paragraphs [0115] and [0120] – [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cleaning liquid should be removed from the polishing head before polishing another substrate since the cleaning liquid might contain debris from the polishing process since a person of ordinary skill in the art would recognize that the cleaning liquid should be removed from the polishing head before polishing another substrate since the cleaning liquid might contain debris from the polishing process. Thus, using a method to remove the cleaning liquid from the polishing head would be a recognized need by a person of ordinary skill in the art, said person would appreciate that the existent tilt mechanism could be incorporated to the cleaning method to remove the cleaning liquid after it has been applied to the polishing head. 
Regarding claim 14, Takahashi, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein the head cleaning process is performed each time one substrate is polished (Nakamura; Fig. 16 - flow chart showing steps for polishing a wafer; every time a substrate is polished the polishing head is cleaned).
Regarding claim 16, Takahashi, as modified, discloses the limitations of claim 11, as described above, wherein the cleaning liquid is one of pure water (Takahashi; col. 21 ln. 5-9). 
Regarding claim 18, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the substrate processing method comprising a gas injection process of injecting a pressurized gas to the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the 15polishing head. However, Takahashi discloses that an inert gas may be supplied to the substrate from a gas supply nozzle to dry the cleaning liquid of the substrate (Takahashi; col. 24 ln. 28-33), but does not explicitly disclose the gas injection process being used to remove the cleaning fluid on the polishing head. However, this implies that Takahashi regards gas injection as an effective process to remove liquid. The polishing head must remove the cleaning liquid before polishing another substrate and a process of gas injection accomplishes this. Thus, it would it would have been obvious to one of ordinary skill in the art to modify the method of Takahashi before the effective filing date to include a gas injection process to inject pressurized gas to the polishing head to remove the cleaning liquid from the polishing head after it has been received from the cleaning device as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head. 
Claims  7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2) in view of Takahashi et al. (U. S. Patent Publication No. 2009/0142992 A1) herein referred to as Takahashi 2 and Nakamura et al. (US 20140154958 A1). 
Regarding claim 7, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate 5processing apparatus comprising a vibration device configured to vibrate the polishing head, and wherein the vibration device vibrates the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head. 
Nakamura specifically discloses that the cleaning liquid disposed on the polishing head may be collected or removed by other suitable means not explicitly shown (Nakamura; [0084] ln 4-7). Nakamura also discloses that an ultrasonic oscillator may be included to clean the substrate from the cleaning fluid (Nakamura; ([0099] ln 6-10), but does not explicitly disclose the oscillator being used to remove the cleaning fluid on the polishing head (Nakamura; [0100] ln. 1-3), however this implies that Nakamura regards an ultrasonic oscillator as a suitable mean to remove liquid from surfaces and could be used to remove cleaning liquid on the polishing head as well, as it solves the same problem. Thus, it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi it include an ultrasonic oscillator to clean/remove the cleaning fluid from the polishing head as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head.    
Regarding claim 17, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the substrate processing method comprises a vibration process of vibrating the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head. However, a person of ordinary skill in the art would recognize that after the cleaning liquid has been supplied to the polishing head it must be removed before polishing another substrate as the cleaning liquid might contain debris from the polishing process. 
Nakamura specifically discloses that the cleaning liquid disposed on the polishing head may be collected or removed by other suitable means not explicitly shown (Nakamura; [0084] ln 4-7). Nakamura also discloses that an ultrasonic oscillator may be included to clean the substrate from the cleaning fluid (Nakamura; ([0099] ln 6-10), but does not explicitly disclose the oscillator being used to remove the cleaning fluid on the polishing head (Nakamura; [0100] ln. 1-3), however this implies that Nakamura regards an ultrasonic oscillator as a suitable process to remove liquid from surfaces and could be used to remove cleaning liquid on the polishing head as well, as it solves the same problem. Thus, it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi it include an ultrasonic oscillator to clean/remove the cleaning fluid from the polishing head as  it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2) in view of Takahashi et al. (U. S. Patent Publication No. 2009/0142992 A1) herein referred to as Takahashi 2 and Imai et al. (US 20160372344 A1). 
Regarding claim 9, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate processing apparatus comprising a suction device configured to suck the cleaning liquid adhering to the polishing head, and 20wherein the suction device sucks the cleaning liquid adhering the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head.
Imai discloses a suction device used in substrate polishing devices and specifically discloses a suction device configured to suck water from a substrate after polishing of the substrate has occurred (Imai; [0053] ln. 12-16). Imai does not specifically disclose that the suction device can be used on the polishing head, however it is resolving the same problem and can be used to remove cleaning liquid on a polishing head. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Takahashi to include a suction device to remove cleaning liquid from the polishing pad as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head. 
Regarding claim 19, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent wherein the substrate processing method comprises a suction process of sucking the cleaning liquid adhering to the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head.  
Imai discloses a suction process used in substrate polishing devices and specifically discloses a suction process to suck water from a substrate after polishing of the substrate has occurred (Imai; [0053] ln. 12-16). Imai does not specifically disclose that the suction device can be used on the polishing head, however it is resolving the same problem and can be used to remove cleaning liquid on a polishing head. Furthermore, the polishing head must remove the cleaning liquid before polishing another substrate. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Takahashi to include a suction process to remove cleaning liquid from the polishing pad as it is an effective mean of doing so in a non-contact manner. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2), in view of Takahashi et al. (U. S. Patent Publication No. 2009/0142992 A1) herein referred to as Takahashi 2 and Ettinger et al. (US 20080293344 A1).
Regarding claim 10, Takahashi, as modified, discloses the limitations of claim 1, as described above, bit is silent on the 25substrate processing apparatus comprising a circular motion mechanism configured to circularly move the polishing head, and wherein the circular motion mechanism circularly moves the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 20polishing head. 
Ettinger also discloses a substrate processing apparatus and specifically discloses a circular motion mechanism (Ettinger; [0062] ln 20 – 29), however Ettinger does not specifically disclose that the circular motion mechanism is used to remove cleaning fluid, but it is capable of doing, since the motion would cause the cleaning fluid to fall from the polishing pad. The disclosed art and prior art are functional equivalents even though they do not contain the same structure. The prior art discloses a polishing head driver (motor) connected via a support arm (rotating shaft) and the frame (eccentric rotating body), and an actuator (crank arm), the prior art does not go into further detail regarding the makeup of the circular motion mechanism, however the elements not recited in the prior art’s circular motion mechanism are unsubstantial elements that a person of ordinary skill in the art would recognize should be included or some functional equivalent element, such as a connection means (bearing). Thus, the circular motion mechanism of Ettinger is a functional equivalent of the circular motion mechanism of the application in examination as it performs the function specified in the claim, is not excluded by any explicit definition provided in the specification for an equivalent, and is an equivalent of the means – (or step-) plus-function limitation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Takahashi to incorporate a circular motion mechanism for the as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head. 
Regarding claim 20, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the 25substrate processing method comprising a circular motion mechanism configured to circularly move the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 20polishing head. Takahashi does disclose a rotating mechanism to remove the cleaning liquid from the substrate after the polishing process, which is effectively solving the same problem in the substrate instead of the polishing head (col. 24 ln. 15-23). 
Ettinger also discloses a substrate processing apparatus and specifically discloses a circular motion mechanism for the polishing head (Ettinger; [0062] ln 20 – 29), however Ettinger does not specifically disclose that the circular motion mechanism is used as a fluid cleaning process, but it is capable of doing since the motion would cause the cleaning fluid to fall from the polishing pad. Furthermore, a person of ordinary skill in the art would recognize that the cleaning liquid should be removed from the polishing head before polishing another substrate since the cleaning liquid might contain debris from the polishing process. Taking into account that Takahashi uses a rotating mechanism which uses motion to remove cleaning liquid from a substrate after cleaning liquid has been supplied to the substrate, a person of ordinary skill in the art would recognize that using a similar process that utilizes motion would make sense to remove cleaning liquid from the polishing head after cleaning liquid has been supplied to it. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Takahashi to incorporate a circular motion process as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2), in view of Takahashi et al. (U. S. Patent Publication No. 2009/0142992 A1) herein referred to as Takahashi 2 and Yasuyuki (JP 2018 176317 A).
Regarding claim 21, Takahashi, as modified, discloses the limitations of claim 8, as described above, but is silent to the gas injection device comprises an injection arm attached to the polishing head and an injection nozzle arranged so as to face the polishing head, the injection nozzle being attached to an end of the injection arm.  
Yasuyuki, however, teaches the gas injection device (pad temperature adjustment device, 20) comprises an injection arm (manifold, 21) adjacent to the polishing head (10) and an injection nozzle (gas injection nozzles, 22) arranged so as to face the polishing head (10), the injection nozzle (22) being attached to an end of the injection arm (20; Fig 1 and 2). 
Yasuyuki does not teach the injection arm is attached to the polishing head, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the injection arm is attached to the polishing head, since it has been held that rearranging parts of an invention involves only routine skill in the art
Allowable Subject Matter
Claim 22 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments, filed September 29, 2022 with respect to the rejection to claims  1 – 4, 6 – 14 and 16 –  20 under 35 U.S.C 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection is presented.
Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723